Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FLEXDESIGN VUL ® SELECT*LIFE II FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by RELIASTAR LIFE INSURANCE COMPANY and its SELECT*LIFE VARIABLE ACCOUNT Supplement Dated June 24, 2009 This supplement amends certain information contained in your prospectus dated May 1, 2009, as supplemented. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION ABOUT THE ING U.S. BOND INDEX PORTFOLIO On May 4, 2009, Lehman Brothers Asset Management LLC, as subadviser to the ING U.S. Bond Index Portfolio, was renamed Neuberger Berman Fixed Income LLC. Accordingly, all references in the prospectus to Lehman Brothers Asset Management LLC are to be replaced with Neuberger Berman Fixed Income LLC. 154059 Page 1 of 1 June 2009
